KRUEGER, Judge.
The appellant was tried and convicted of the offense of unlawfully breaking, injuring, and tampering with the door handle of an automobile without the consent of the owner thereof, and his punishment was assessed at confinement in the county jail for-a term of 270 days.
The record is before us without a statement of facts or bills of exception. The *732indictment charges the offense in the language of the statute, which is deemed sufficient.
No error having been perceived or pointed out, the judgment is affirmed.
PER CURIAM.
■ The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.